internal_revenue_service number release date index number ---------------------- ------------------------------------------------- ---------------------------- -------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-129019-04 date date ---------------- --------------------------------------------------------------- ---------------------- ----------------------- ----------------------- -------------------------------------- legend taxpayer subsidiary field location ------------------------------------------------------------------------------------------------------------ --------------------------------------------- year date date u date v year date date date private_letter_ruling w x year y z dear ------------- ------- -------------- ---------------------- ------ ---------------------- ------ --------- ---------------------- ---------------------- ---------------------------- ---------------------- -------- ---------- ------- -- ---- plr-129019-04 this letter responds to your letter dated date requesting a ruling under sec_43 of the internal_revenue_code the represented facts are as follows taxpayer is an accrual taxpayer utilizing a calendar taxable_year subsidiary is an indirect wholly owned subsidiary of taxpayer included on taxpayer’s consolidated_income_tax_return field is situated in location production from field began in year from date to date the average production rate from field was u thousand barrels of oil per day mbopd subsidiary acquired its operating_mineral_interest in field and became the operator of field on date due to additional drilling and facilities construction production from field increased to v mbopd by year a miscible water-alternating-gas process mwag was implemented on field and was in effect from date to date the mwag process was certified on date since date a process using water-alternating-gas in an under-saturated reservoir us- wag has been used on field the us-wag process was approved as a qualified tertiary_recovery_method in private_letter_ruling at field there are several source water producing wells that produce a low salinity water which contains approximately w parts per million total dissolved solids taxpayer intends to implement a project involving the injection of low salinity water water containing fewer than x ppm total dissolved solids into one of the three reservoirs in field in lieu of conventional high salinity water injection the project will be implemented in year taxpayer represents that the injection of low salinity water will affect the reservoir fluid by increasing the ph of the reservoir fluids and by reducing the interfacial tension between the oil reservoir rock and water the water wettability of the reservoir will also be increased as a result the injection of low salinity water can result in a reduction in residual oil saturation by y of total pore volume leading to an incremental recovery_of z of the original oil in place while the injection of low salinity water will also provide energy and drive mechanisms similar to conventional waterflooding the above-mentioned changes to the relative properties of the reservoir fluids do not occur with conventional waterflooding taxpayer represents that the injection of low salinity water achieves a result similar to alkaline or surfactant flooding projects taxpayer has also provided a substantial amount of literature including laboratory study and simulation data which was been written over several decades and describe the process in detail taxpayer requests a ruling that the process of injecting low salinity water as described is a qualified tertiary_recovery_method not described in sec_1_43-2 or in a revenue_ruling for purposes of the sec_43 enhanced_oil_recovery_credit sec_43 provides a credit in an amount equal to of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project plr-129019-04 sec_43 defines the term qualified_enhanced_oil_recovery_project to mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_1_43-2 of the regulations defines the term qualified tertiary_recovery_method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary_recovery_method generally methods identified in revenue rulings or private letter rulings will be limited to those methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or providing the energy and drive mechanism to force the oil to a production well sec_1_43-2 states that waterflooding is not a qualified tertiary_recovery_method waterflooding is defined as the injection of water into an oil reservoir to displace oil from the reservoir rock and into the bore of the producing well taxpayer represents that the recovery method under consideration changes the properties of the fluids in the reservoir by increasing the ph of the reservoir fluids by reducing the interfacial tension between the oil reservoir rock and water and by increasing the water wettability of the reservoir the proposed recovery method also provides the energy and drive mechanism to force the oil to a production well sec_1_43-2 of the regulations states that a qualified method generally is limited to methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or that provide the energy and drive mechanism to force the oil to a production well this project does both the injection of low salinity water resembles waterflooding an excluded method under sec_1_43-2 in that in both cases water is injected into an oil reservoir to displace oil from the reservoir rock and into the bore of the producing well however the proposed method causes changes in the properties of the fluids in the reservoir which do not occur with conventional waterflooding further as reflected in the literature provided the proposed recovery method is not a conventional recovery method that was in use at the time sec_43 was enacted and is implemented following a previously applied enhanced oil recovery method plr-129019-04 taxpayer has represented that the proposed project is within the united_states and first injection will occur after date as required under sec_43 also taxpayer has represented that the project involves the application in accordance with sound engineering principles of a recovery method which can reasonably be expected to result in a more than insignificant increase in the amount of oil that will ultimately be recovered based on these facts as well as review by service experts we conclude that the recovery method taxpayer will implement at field is a qualified tertiary_recovery_method not described in sec_1_43-2 or in a revenue_ruling and therefore the project using the method is a qualified tertiary recovery project provided it otherwise meets the requirements of sec_43 and the regulations thereunder except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether the project implemented by the taxpayer otherwise meets the requirements of a qualified_enhanced_oil_recovery_project under sec_43 and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely joseph h makurath senior technician reviewer branch passthroughs special industries cc -
